                    IN THE UNITED STATES DISTRICT COURT
                                                                                            5
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN THE MATTER OF:                                        MISCELLANEOUS

DALE ROBERT WILES                                        N0.16-mc-0016               f:/LED
                                                                                    MAY 10 2019
                                                                                  KATE
                               ORDER TO SHOW CAUSE                          By_          i,4N, Clerk
                                                                                           Dep. Clerk

              AND NOW, this
                                        ,h-
                                        ,~day of May, 2019, it appearing that on May 2,

2019, respondent was suspended on consent from the practice of law by the Supreme

Court of Pennsylvania for a period of five (5) years, retroactive to January 26, 2016, it is

hereby

              ORDERED that respondent file with this court, within thirty (30) days from

the date of service of this Order, an answer informing this court of any claim by the

respondent, predicated upon the grounds set forth in Local Rule of Civil Procedure 83.6

II D, that the imposition of identical discipline by this court would be unwarranted, and

the reasons therefore.


                                              FOR THE COURT:
